Title: From Thomas Jefferson to Jacob Abbot Cummings, 6 September 1824
From: Jefferson, Thomas
To: Cummings, Jacob Abbot,Hilliard, William


Messrrs Cummings Hilliard & co.
Monto
Sep. 6. 24.
Mr Coolidge having mentioned to me in conversation the measures you had taken not long since to enlarge and establish a correspondence in the different countries of Europe in the book-selling line, it occurred to me that it might be convenient to our University and of some profit to yourselves were you to establish a branch of your business with us on a small scale at first, enlarging it afterwds as you might find expedient. we shall want books from England, Paris Holland and Germany, and the terms mentioned in your letter of July 14. on which you could afford to furnish them appear to me reasonable. our Institution will open on the 1st day of Feb. next, and we count on recieving perhaps 300. students. and that you might risk as little as possible, until you should have experience of the market, this might be done. we expect our Professors will be in place in the ensuing autumn. I could then procure from them a catalogue of the text books they would use in their several schools, and those they would principally recommend to their students to purchase. this catalogue I could sent to you, and you might by the 1st. of Feb. send a supply of these particular books under the care of some faithful agent who, without  going to the expence of any other establishment than a book shop might dispose of them. or you might add some few others, merely to try the market, and govern yourselves afterwards according to the experiment. a proposition has been made from a book seller, to establish himself here but as he would be a mere common-place dealer he would not suit our wants, and therefore I will discourage the proposition until I hear from you. I should unwillingly risk the encoraging you to make any beginning on a scale the failure of which might give you serious loss or inconvenience until experience of the place could enable you to judge for yourselves. I salute you with respectful consideration.Th: J.